UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT



                                  No. 99-50021


                        DEBORAH HOWERTON-WILLIS,

                                                       Plaintiff-Appellant,


                                     VERSUS


                WEST TELEMARKETING CORPORATION OUTBOUND,

                                                        Defendant Appellee.




           Appeal from the United States District Court
                 For the Western District of Texas
                                 (SA-97-CV-1164)
                                  March 8, 2000


Before HIGGINBOTHAM and PARKER, Circuit Judges and WARD,* District
Judge:

PER CURIAM:**

     Plaintiff-Appellant,          Deborah    Howerton-Willis    appeals    the

summary   judgment    for    Defendant-Appellee,        West    Telemarketing

Corporation     Outbound    on    her   claims    brought   pursuant   to   the



     *
      District Judge of the Eastern District of Texas, sitting by
designation.
     **
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                        1
Americans with Disabilities Act, 42 U.S.C. § 12101-12213 (1995) as

well   as   pendant   state   claims       for   intentional   infliction   of

emotional distress.

       Having reviewed the record and the arguments and authorities

submitted by the parties, we conclude that summary judgment for

defendants should be affirmed for essentially the reasons set out

in the district court’s Order, dated December 8, 1998.

       AFFIRMED.




                                       2